DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structural details, i.e. the interconnections of the steps, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). With regard to figure 4, the figure merely shows a flow chart using generic symbols, but lacks any relevant text that would provide a proper understanding of the interconnections between the generic symbols, i.e. what is being determined in the decision blocks and what values are being set in the other blocks. One of ordinary skill in the art would not be capable of viewing the drawing and properly understanding the method. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
Claim 10 recites “The system of claim 8” where Examiner assumes Applicant intended to recite “The system of claim 9”.  
Claim 20 recites “The method of claim 18” where Examiner assumes Applicant intended to recite “The method of claim 19”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5-8, 10, 12-13, 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 5, and 8 are rejected because they contradict the base claim upon which they depend, claim 1 recites “determine whether a first predetermined condition is satisfied if the first predetermined period of time has elapsed” wherein the first predetermined condition is the first predetermined period of time, wherein claim 2 recites “wherein the first predetermined condition comprises a first predetermined number of sensors”, claim 5 recites “wherein the first predetermined condition comprises a first predetermined number of types of sensors”, and claim 8 recites “wherein the first predetermined condition comprises a first predetermined type of sensor”, rendering the claims indefinite. 
Claim(s) 6-7 depend(s) upon claim 5, incorporating all of the limitations thereof, and are therefore rejected under the same rationale. 
	Claim(s) 10 depend(s) upon claim 8, incorporating all of the limitations thereof, and is therefore rejected under the same rationale. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 is rejected because it contradicts the base claim upon which it depends, claim 1 recites “determine whether a first predetermined period of time has elapsed since the host vehicle has stopped; determine whether a first predetermined condition is satisfied if the first predetermined period of time has elapsed; and cause the host vehicle to move if the system determines that the first predetermined condition is satisfied.” wherein the first predetermined condition is the first predetermined period of time, and the host vehicle resumes driving using adaptive cruise control when the first predetermined condition is met, in contrast claim 3 recites “disengage the adaptive cruise control if the amount of time which has elapsed since the host vehicle has stopped exceeds the first predetermined period of time.”, rendering the claim indefinite. 
Claim 10 recites the limitation " the predetermined timer count" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 5, and 8 are rejected because they contradict the base claim upon which they depend, claim 11 recites “determining whether a first predetermined condition is satisfied if the first predetermined period of time has elapsed” wherein the first predetermined condition is the first predetermined period of time, wherein claim 12 recites “wherein the first predetermined condition comprises a first predetermined number of sensors”, claim 15 recites “wherein the first predetermined condition comprises a first predetermined number of types of sensors”, and claim 18 recites “wherein the first predetermined condition comprises a first predetermined type of sensor”, rendering the claims indefinite. 
Claim(s) 16-17 depend(s) upon claim 15, incorporating all of the limitations thereof, and are therefore rejected under the same rationale. 
	Claim(s) 20 depend(s) upon claim 18, incorporating all of the limitations thereof, and is therefore rejected under the same rationale. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 is rejected because it contradicts the base claim upon which it depends, claim 11 recites “determining whether a first predetermined period of time has elapsed since the host vehicle has stopped; determining whether a first predetermined condition is satisfied if the first predetermined period of time has elapsed; and causing the host vehicle to move if the system determines that the first predetermined condition is satisfied.” wherein the first predetermined condition is the first predetermined period of time, and the host vehicle resumes driving using adaptive cruise control when the first predetermined condition is met, in contrast claim 13 recites “disengaging the adaptive cruise control if the amount of time which has elapsed since the host vehicle has stopped exceeds the first predetermined period of time.”, rendering the claim indefinite. 
Claim 20 recites the limitation "the predetermined timer count" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heckel et al. (US 2010/0152963).
In regard to claim 1: Heckel et al. discloses a full speed range adaptive cruise control system for a host vehicle (see [0024]), the system comprising: a plurality of sensors in the host vehicle, wherein each of the plurality of sensors generate a signal (see [0015], [0024]); a memory configured to comprise one or more executable instructions (see [0024]) and a processor configured to execute the executable instructions (see [0024]), wherein the executable instructions enable the processor to: detect a target vehicle as being stopped along a route based upon at least one of the signals from the plurality of sensors (see [0028], [0043]); cause the host vehicle to stop at a distance from the target vehicle (see [0029], [0034]); detect the target vehicle moving along the route after the host vehicle has stopped based upon at least one of the signals from the plurality of sensors (see [0037]); determine whether a first predetermined period of time has elapsed since the host vehicle has stopped (see [0043], [0047]); determine whether a first predetermined condition is satisfied if the first predetermined period of time has elapsed (see [0047], [0051]); and cause the host vehicle to move if the system determines that the first predetermined condition is satisfied (see [0047], [0051]).
In regard to claim 2: Heckel et al. discloses the system of claim 1, wherein the first predetermined condition comprises a first predetermined number of sensors (see [0043], [0045], [0051]) and wherein determining whether the first 27Attorney Docket No. P052382 predetermined condition is satisfied comprises determining whether a number of the plurality of sensors in the host vehicle that detects the target vehicle exceeds the first predetermined number of sensors (see [0043], [0045], [0051]).
In regard to claim 3: Heckel et al. discloses the system of claim 1, wherein the executable instructions further enable the processor to disengage the adaptive cruise control if the amount of time which has elapsed since the host vehicle has stopped exceeds the first predetermined period of time (see [0004]).
In regard to claim 4: Heckel et al. discloses the system of claim 1, wherein the plurality of sensors comprises at least two different types of sensor (see [0024], [0025]).
In regard to claim 5: Heckel et al. discloses the system of claim 4, wherein the first predetermined condition comprises a first predetermined number of types of sensors (see [0043], [0045], [0051]), and wherein determining whether the first predetermined condition has been satisfied comprises determining whether a number of types of sensors that detect the target vehicle exceeds the first predetermined number of types of sensor (see [0043], [0045], [0051]).
In regard to claim 6: Heckel et al. discloses the system of claim 5, wherein the first predetermined number of types of sensors comprises at least one type of sensor (see [0043], [0045], [0051]).
In regard to claim 7: Heckel et al. discloses the system of claim 6, wherein the first predetermined number of types of sensors comprises at least two types of sensors (see [0043], [0045], [0051]).
In regard to claim 8: Heckel et al. discloses the system of claim 4, wherein the first predetermined condition comprises a first predetermined type of sensor (see [0043], [0045], [0051]) and wherein determining whether the first predetermined condition is satisfied comprises determining whether at least one of the plurality of sensors that detects the target vehicle comprises the first predetermined type of sensor (see [0043], [0045], [0051]).
In regard to claim 9: Heckel et al. discloses the system of claim 1, wherein the executable instructions further enable the processor to determine whether the amount of time which at least one of the plurality sensors has detected a target vehicle exceeds a predetermined timer count threshold (see [0045]).
In regard to claim 10: Heckel et al. discloses the system of claim 8, wherein the executable instructions further enable the processor to determine that the at least one of the plurality of sensors has not detected a target vehicle if the predetermined timer count is not exceeded (see [0051]).
In regard to claim 11: Heckel et al. discloses a method of implementing a full speed range adaptive cruise control in a host vehicle (see [0024]) having a plurality of sensors each generating a signal (see [0015], [0024]), a memory configured to comprise one or more executable instructions (see [0024]), and a processor configured to execute the executable instructions (see [0024]), the method comprising: detecting a target vehicle as being stopped along a route based upon at least one of the signals from the plurality of sensors (see [0028], [0043]); causing the host vehicle to stop at a distance from the target vehicle (see [0029], [0034]); detecting the target vehicle moving along the route after the host vehicle has stopped based upon at least one of the signals from the plurality of sensors (see [0037]); 29Attorney Docket No. P052382 determining whether a first predetermined period of time has elapsed since the host vehicle has stopped (see [0043], [0047]); determining whether a first predetermined condition is satisfied if the first predetermined period of time has elapsed (see [0047], [0051]); and causing the host vehicle to move if the system determines that the first predetermined condition is satisfied (see [0047], [0051]).
In regard to claim 12: Heckel et al. discloses the method of claim 11, wherein the first predetermined condition comprises a first predetermined number of sensors (see [0043], [0045], [0051]) and wherein determining whether the first predetermined condition is satisfied comprises determining whether a number of the plurality of sensors in the host vehicle that detects the target vehicle exceeds the first predetermined number of sensors (see [0043], [0045], [0051]).
In regard to claim 13: Heckel et al. discloses the method of claim 11, further comprising disengaging the adaptive cruise control if the amount of time which has elapsed since the host vehicle has stopped exceeds the first predetermined period of time (see [0004]).
In regard to claim 14: Heckel et al. discloses the method of claim 11, wherein the plurality of sensors comprises at least two different types of sensor (see [0024], [0025]).
In regard to claim 15: Heckel et al. discloses the method of claim 14, wherein the first predetermined condition comprises a first predetermined number of types of sensors (see [0043], [0045], [0051]), and wherein determining whether the first predetermined condition has been satisfied comprises determining whether a 30Attorney Docket No. P052382 number of types of sensors that detect the target vehicle exceeds the first predetermined number of types of sensor (see [0043], [0045], [0051]).
In regard to claim 16: Heckel et al. discloses the method of claim 15, wherein the first predetermined number of types of sensors comprises at least one type of sensor (see [0043], [0045], [0051]).
In regard to claim 17: Heckel et al. discloses the method of claim 16, wherein the first predetermined number of types of sensors comprises at least two types of sensors (see [0043], [0045], [0051]).
In regard to claim 18: Heckel et al. discloses the method of claim 14, wherein the first predetermined condition comprises a first predetermined type of sensor (see [0043], [0045], [0051]) and wherein determining whether the first predetermined condition is satisfied comprises determining whether at least one of the plurality of sensors that detects the target vehicle comprises the first predetermined type of sensor (see [0043], [0045], [0051]).
In regard to claim 19: Heckel et al. discloses the method of claim 11, further comprising determining whether the amount of time which at least one of the plurality sensors has detected a target vehicle exceeds a predetermined timer count threshold (see [0045]).
	In regard to claim 20: Heckel et al. discloses the method of claim 18, further comprising determining that the at least one of the plurality of sensors has not detected a target vehicle if the predetermined timer count is not exceeded (see [0051]).

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669